
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 2351
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 8, 2011
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To direct the Secretary of the Interior to
		  continue stocking fish in certain lakes in the North Cascades National Park,
		  Ross Lake National Recreation Area, and Lake Chelan National Recreation
		  Area.
	
	
		1.Short titleThis Act may be cited as the
			 North Cascades National Park Service
			 Complex Fish Stocking Act.
		2.DefinitionsIn this Act:
			(1)North cascades
			 national park service complexThe term North Cascades
			 National Park Service Complex means collectively the North Cascades
			 National Park, Ross Lake National Recreation Area, and Lake Chelan National
			 Recreation Area.
			(2)PlanThe
			 term plan means the document entitled North Cascades
			 National Park Service Complex Mountain Lakes Fishery Management Plan and
			 Environmental Impact Statement and dated June 2008.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Stocking of
			 certain lakes in the north cascades national park service complex
			(a)In
			 generalSubject to subsection (b), the Secretary shall authorize
			 the stocking of fish in lakes in the North Cascades National Park Service
			 Complex.
			(b)Conditions
				(1)In
			 generalThe Secretary is authorized to allow stocking of fish in
			 not more than 42 of the 91 lakes in the North Cascades National Park Service
			 Complex that have historically been stocked with fish.
				(2)Native
			 nonreproducing fishThe Secretary shall only stock fish that
			 are—
					(A)native to the
			 slope of the Cascade Range on which the lake to be stocked is located;
			 and
					(B)nonreproducing, as
			 identified in management alternative B of the plan.
					(3)ConsiderationsIn
			 making fish stocking decisions under this Act, the Secretary shall consider
			 relevant scientific information, including the plan and information gathered
			 under subsection (c).
				(4)Required
			 coordinationThe Secretary shall coordinate the stocking of fish
			 under this Act with the State of Washington.
				(c)Research and
			 monitoringThe Secretary shall—
				(1)continue a program
			 of research and monitoring of the impacts of fish stocking on the resources of
			 the applicable unit of the North Cascades National Park Service Complex;
			 and
				(2)beginning on the
			 date that is 5 years after the date of enactment of this Act and every 5 years
			 thereafter, submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Natural Resources of the House of Representatives a
			 report that describes the results of the research and monitoring under
			 paragraph (1).
				
	
		
			Passed the House of
			 Representatives December 7, 2011.
			Karen L. Haas,
			Clerk.
		
	
